—Judgment, Supreme Court, New York County (George Daniels, J.), rendered June 13, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s general appeal waiver, which was part of the negotiated plea, encompasses his present challenge to the suppression ruling (People v Jandrew, 101 AD2d 90; see also, People v Hidalgo, 91 NY2d 733; People v Muniz, 91 NY2d 570, 574-575), and thus forecloses review of that ruling. We decline to follow the Second Department’s decision in People v Bray (154 AD2d 692, lv denied 75 NY2d 767). We note, in any event, that the subject appeal waiver must necessarily have been intended to encompass the suppression ruling, since that was the only issue of any substance that would have survived the guilty plea itself. Concur: — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.